REASONS FOR ALLOWANCE
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2021 was filed after the mailing date of the Notice of Allowance on 3/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are pending.
The following is an examiner’s statement of reasons for allowance:
The examiner maintains the rationale from their prior Reasons for Allowance, particularly in regard to the teachings and deficiencies of Kim et al. (see Notice of Allowance, mailed 3/15/2021, pages 2 and 3).
As per claims 1-10, the cited prior art, either alone or in combination, fails to teach the claimed features of:
decoding downlink control information (DCI) comprised in the PDCCH transmission; 
determining an unmanned aerial vehicles (UAV) designated data region associated with a downlink transmission in the serving cell, wherein the determination is based on the decoded DCI; 
receiving one or more enhanced physical downlink control channel (EPDCCH) transmissions via one or more neighbor cells.
As per claims 11-20, the cited prior art, either alone or in combination, fails to teach the claimed features of:
decode downlink control information (DCI) comprised in the PDCCH transmission; 
determine an unmanned aerial vehicles (UAV) designated data region associated with a downlink transmission in the serving cell, wherein the determination is based on the decoded DCI; 
receive one or more enhanced physical downlink control channel (EPDCCH) transmissions via one or more neighbor cells.
The examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 6/17/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464